Case 3:19-cv-08192-JD Document 1-4 Filed 12/17/19 Page 1 of 2




                EXHIBIT 4
9/25/2019                                              Case 3:19-cv-08192-JD     Document
                                                                       Extreme external ressource1-4
                                                                                                 buying Filed  12/17/19
                                                                                                        + account sharing - LilithPage
                                                                                                                                   Games 2 of 2

 Hello dear players, hello dear dev team,

 I am currently playing on a kingdom where around 3-5 players are buying external resources like crazy. We see them all the time surrounded by those bot cities hitting them only for them to port out after and new ones
 port in. All chinese names matching those 99% of the bots, all city hall 5, we even matched some of their names with spam mails we got from them offering us resources. The players buying those resources are
 constantly in the high 3 digit million ressource numbers and don't even care for their troops at war - they have all the resources they want to heal, no way to fight them. Reporting them directly to the customer service
 with all kinds of screenshots and even chats with them where they admit breaking the ToS get weaved away like "if we were aware they are breaking the ToS they wouldve been already banned". I do not want to
 badmouth lilith here but the player is one of the biggest spenders in our kingdom which spreads some doubt within many players of that kingdom.

 Also the player who does it mainly openly admitted to share accounts with a buddy to be online 24/7. This does not only create an extremely unfair advantage for MG, its even stated in ToS it is forbidden. Seeing people
 winning because they can whip out their credit card is one thing, but people "cheating" to get an even bigger advantage is another level of unfair.

 We are by no means f2p players but most of us slowly loose trust that there will be done anything ruining our experience completely.

 I did not post screenshots openly as my intention is not to create an open witchhunt (naming and shaming). This thread is a try to be heard at all, we feel we hit a concrete wall everywhere else we could contact Lilith.
 If any Lilith / dev Team member wants those proof screenshots we will provide anything neccessary (we have collected 20-30 screenshots giving away the rss buying clearly + account sharing)

 Just to give a slight notice of what we see daily sometimes hourly (censored because again, do not want to start a witch hunt):




forum.lilithgame.com/viewtopic.php?f=43&t=23512&p=76597&hilit=account+sharing#p76597                                                                                                                                           1/3
